DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s TD filed on 5/27/21.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glen Belvis on 6/17/21.
The application has been amended as follows: claim 20, replace “claim 1” with -- claim 19 --;  claim 21, replace “claim 1 or 2” with -- claim 19 or 20 --;  claim 22, replace “claim 1 or 2” with -- claim 19 or 20 --; claim 23, replace “claim 1” with -- claim 19 --; claim 24, replace “claim 1” with -- claim 19 --; claim 25, replace “claim 1” with -- claim 19 --; claim 26, replace “claim 1” with -- claim 19 --; claim 27, replace “claim 1” with -- claim 19 --; claim 28, replace “claim 9” with -- claim 27 --; claim 29, replace “claim 1” with -- claim 19 --; claim 30, replace  --.
Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a method of converting low beam quality light to high beam quality of light comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883